Case 19-80064-TLS           Doc 150       Filed 01/24/19 Entered 01/24/19 21:55:01                       Desc Main
                                         Document     Page 1 of 61


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064 (TLS)
                                                                        )
                          Debtors.                                      ) (Jointly Administered)
                                                                        )

                       DEBTORS’ APPLICATION FOR ENTRY OF
                    AN ORDER AUTHORIZING EMPLOYMENT AND
                  RETENTION OF HOULIHAN LOKEY CAPITAL, INC.
                 AS FINANCIAL ADVISOR AND INVESTMENT BANKER
              TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this application (this “Application”).

                                               Relief Requested

         1.      The Debtors seek entry of an order, authorizing the Debtors (a) the employment

and retention of Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) as financial advisor and

investment banker to the Debtors nunc pro tunc to January 16, 2019 (the “Petition Date”), to

provide financial advisory and investment banking services during these chapter 11 cases, pursuant

to and in accordance with the terms and conditions set forth in that certain engagement agreement,




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS          Doc 150      Filed 01/24/19 Entered 01/24/19 21:55:01                     Desc Main
                                       Document     Page 2 of 61


dated December 19, 2018 (the “Engagement Agreement”),2 annexed as Exhibit A attached hereto,

(b) approving the provisions of the Engagement Agreement, including the proposed compensation

arrangement set forth therein, under section 328(a) of title 11 of the United States Code (the

“Bankruptcy Code”), (c) exempting Houlihan Lokey from the time-keeping requirements, and (d)

granting related relief. In further support of this application, the Debtors rely on the Declaration

of Saul E. Burian (the “Burian Declaration”), which is being filed contemporaneously herewith.

                                          Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 327(a) and 328(a) of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and rules 9013-1.C of the Nebraska Rules

of Bankruptcy Procedure (the “Local Rules”).

                                                 Background

        5.       The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical



2
    Capitalized terms used but not otherwise defined herein, shall have the meanings ascribed to such terms in the
    Engagement Agreement.


                                                        2
Case 19-80064-TLS         Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01            Desc Main
                                    Document     Page 3 of 61


services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 370 stores in 26 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.7 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       6.        On January 16, 2019 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

[Docket No. 25]. No party has requested the appointment of a trustee or examiner in these chapter

11 cases. On January 18, 2019, the United States Trustee for the District of Nebraska (the

“U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102

of the Bankruptcy Code (the “Committee”) [Docket No. 95].

       7.        A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                 Houlihan Lokey’s Qualifications

       8.        The Debtors have determined, in the exercise of their business judgment, that the

size of their business operations and the complexity of their financial difficulties require them to

employ an investment banker and financial advisor with knowledge of the Debtors’ industry and

businesses, experience with the chapter 11 process, and ability to advise them with respect to their

global restructuring. The Debtors further believe that Houlihan Lokey is well-qualified to provide
                                                  3
Case 19-80064-TLS        Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                    Document     Page 4 of 61


its services to the Debtors in a cost-effective and efficient manner. Houlihan Lokey will coordinate

with the other retained professionals in these chapter 11 cases to eliminate unnecessary duplication

of work. Retaining such an advisor will enable the Debtors to carry out their duties in the chapter

11 cases and to assist in the reorganization of the estate.

       9.      Houlihan Lokey is well-suited to provide the services that the Debtors require.

Houlihan Lokey is an internationally recognized investment banking and financial advisory firm

with 26 offices worldwide and approximately 1,200 employees.             Houlihan Lokey provides

corporate finance and financial advisory services, as well as execution capabilities, in a variety of

areas, including financial restructuring. In 2017, Houlihan Lokey ranked as the No. 1 M&A

advisor for U.S. transactions, according to Thomson Reuters. The firm is one of the leading

providers of M&A fairness opinions and has the largest worldwide financial restructuring practice

of any investment bank. Houlihan Lokey annually serves more than 1,000 clients ranging from

closely held companies to Global 500 corporations.

       10.     As more fully described in the Burian Declaration, Houlihan Lokey’s Financial

Restructuring Group, which has approximately 190 professionals, is one of the leading advisors

and investment bankers to debtors, secured and unsecured creditors, acquirers, and other parties-

in-interest involved in financially troubled companies based in a variety of industries and requiring

complex financial restructurings, both in and outside of bankruptcy. Houlihan Lokey has been,

and is, involved in a number of large restructuring cases in the United States, including

representing debtors recently in: In re Seadrill Limited, No. 17-60079 (DRJ) (Bankr. S.D. Tex.

Oct. 31, 2017); In re Angelica Corp., Case No. 17-10870 (JLG) (Bankr. S.D.N.Y. May 9, 2017);

In re Roust Corp, No. 16-23786 (RDD) (Bankr. S.D.N.Y Apr. 3, 2017); In re American Apparel,

LLC, No. 16-12551 (BLS) (Bankr. D. Del. Dec. 8, 2016); In re SandRidge Energy, Inc., No. 16-



                                                  4
Case 19-80064-TLS      Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01           Desc Main
                                  Document     Page 5 of 61


32488 (DRJ) (Bankr. S.D. Tex. July 1, 2016); In re Southcross Holdings LP, No. 16-20111 (MI)

(Bankr. S.D. Tex. May 6, 2016); In re Relativity Fashion, LLC, No. 15-11989 (MEW) (Bankr.

S.D.N.Y. Feb. 1, 2016); In re Cubic Energy, Inc., No. 15-12500 (CSS) (Bankr. D. Del. Jan. 12,

2016); In re Forest Park Medical Center at Frisco, LLC, No. 14-41684 (BTR) (Bankr. S.D. Tex.

Sept. 22, 2015); In re Quicksilver Res. Inc., No. 15-10585 (LSS) (Bankr. D. Del. Apr. 27, 2015);

In re BPZ Res., Inc., No. 15-60016 (DRJ) (Bankr. S.D. Tex. Mar. 9, 2015); In re ALCO Stores,

Inc. No. 14-34941 (SGK) (Bankr. N.D. Tex. Nov. 14, 2014); In re MSR Hotels & Resorts Inc.,

No. 13-11512 (SHL) (Bankr. S.D.N.Y. Mar. 4, 2014); In re Erickson Retirement Communities,

LLC, No. 09-37010 (SGJ) (Bankr. N.D. Tex. Nov. 24, 2009); In re Buffets Holdings, Inc., Case

No. 08-10141 (MFW) (Bankr. D. Del. Jan. 22, 2008. In addition, Houlihan Lokey has been

involved in restructuring situations representing official creditors’ committees including recent

retentions in: In re Sears Holdings Corporation, No. 18-23538 (RDD) (Bankr. S.D.N.Y. Dec. 18,

2018); In re Nine West Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 18, 2018), In

re Emerald Oil Inc., No. 16-10704 (KG) (Bankr. D. Del. Jun. 1, 2016); In re Walter Energy Inc.,

No. 15-02741-TOM11 (Bankr. S.D. Alabama. Jan. 11, 2016); In re Radioshack Corporation, No.

15-10197 (BLS) (Bankr. D. Del. Mar. 18, 2015); In re Caesar’s Entertainment Operating

Company, Inc., No. 15-01145 (ABG) (Bankr. N.D. IL Mar. 11, 2015); In re Breitburn Energy

Partners LP, No. 16-11390 (SMB) (Bankr. S.D.N.Y Jun. 24, 2016); In re Patriot Coal

Corporation, No. 12-12900 (Bankr. S.D.N.Y. Dec. 18, 2012); In re Overseas Shipping Grp., Inc.,

No. 12-20000 (PJW) (Bankr. D. Del. Nov. 14, 2012); and In re Arcapita Bank B.S.C., No. 12-

11076 (SHL) (Bankr. S.D.N.Y. Mar. 19, 2012).

       11.    In addition to those situations identified above, Houlihan Lokey’s Financial

Restructuring Group has also been involved in the publicly announced restructurings or chapter 11



                                               5
Case 19-80064-TLS       Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                   Document     Page 6 of 61


reorganizations of multiple retail situations including: Sears Holdings Corporation, Nine West

Holdings, Inc., Toys “R” Us, Inc., Claire’s Stores, Inc., Payless Inc., Sports Authority, Inc.,

Quiksilver, Inc., Gander Mountain Company, Inc., Performance Sports Group, Ltd., American

Apparel, Inc., and The Wet Seal, Inc., among others.

       12.     The Debtors have selected Houlihan Lokey as their investment banker and financial

advisor based upon, among other things, (a) the Debtors’ need to retain an investment banking and

financial advisory firm to provide advice with respect to the restructuring, and (b) Houlihan

Lokey’s extensive experience and excellent reputation in providing investment banking and

financial advisory services in complex chapter 11 cases.

                            Houlihan Lokey’s Prepetition Services

       13.     The Debtors originally engaged Houlihan Lokey on May 17, 2017 to pursue M&A

transactions, financing transactions, and/or a restructuring of the Debtors’ master lease agreement

with Spirit Realty Capital, Inc. (“Spirit”). That process culminated in a junior secured financing

extended to the Debtors by Spirit, as well as negotiated modifications to the relevant master lease.

The Debtors re-engaged Houlihan Lokey on August 1, 2018 to provide financial advisory and

investment banking services in connection with one or more potential sale or merger (including

Pharmacy) \or other transactions involving the Debtors, one or more potential financing

transactions for the Company, and/or with respect to such other financial matters as to which the

Debtors and Houlihan Lokey may agree in writing. The Houlihan Lokey engagement letter was

subsequently amended as of December 19, 2018.

       14.     In rendering prepetition services to the Debtors in connection with these matters,

Houlihan Lokey has worked closely with the Debtors’ management and other retained

professionals and has become well-acquainted with the Debtors’ business operations and capital

structure. Accordingly, Houlihan Lokey has developed significant expertise regarding the Debtors
                                                 6
Case 19-80064-TLS         Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01                  Desc Main
                                     Document     Page 7 of 61


that will assist it in providing effective and efficient services during these chapter 11 cases. Should

the Court approve the Debtors’ retention of Houlihan Lokey as investment bankers, Houlihan

Lokey will continue, without interruption, to perform the services for the Debtors as described

herein.

                                       Services To Be Provided3

          15.   As more fully described in the Engagement Agreement, the services being provided

by Houlihan Lokey prior to and during these chapter 11 cases include the following:

                (a)     assisting the Debtors in the development and distribution of selected
                        information, documents and other materials, including, if
                        appropriate, advising the Company in the preparation of offering
                        memoranda;

                (b)     assisting the Debtors in establishing and maintaining a data room (or
                        similar process) and generally assisting potential lenders, equity
                        investors, acquirers, creditors and/or strategic partners with their due
                        diligence investigation of the Company

                (c)     assisting the Debtors in evaluating indications of interest and
                        proposals regarding any Transaction(s) from current and/or
                        potential lenders, equity investors, acquirers, creditors and/or
                        strategic partners;

                (d)     assisting in the collection of confidentiality agreements between the
                        Debtors and potential lenders, equity investors, acquirers, creditors
                        and/or strategic partners;

                (e)     assisting the Debtors with the negotiation of any Transaction(s),
                        including participating in negotiations with lenders, investors,
                        acquirers, strategic partners, creditors, landlords, and other parties
                        involved in any Transaction(s);

                (f)     providing expert advice and testimony regarding financial matters
                        related to any Transaction(s), if necessary;




3
    This summary is included for ease of reference only and shall not limit, modify, or amend the Engagement
    Agreement, which, in the event of any inconsistency, shall govern.


                                                     7
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                                  Document     Page 8 of 61


               (g)    attending meetings of each Debtors’ Board of Directors, creditor
                      groups, official constituencies and other interested parties, as the
                      Debtors and Houlihan Lokey mutually agree; and

               (h)    providing such other financial advisory and investment banking
                      services as may be required by additional issues and developments
                      not anticipated on the Effective Date as may be agreed upon between
                      the Debtors and Houlihan Lokey.

       16.     It is necessary for the reorganization efforts of the Debtors that the Debtors employ

Houlihan Lokey to render the foregoing professional services. The Debtors believe that the

services will not duplicate the services that other professionals will be providing the Debtors in

these cases. Specifically, Houlihan Lokey will carry out unique functions and will use reasonable

efforts to coordinate with the Debtors and other professionals retained in these cases to avoid the

unnecessary duplication of services.

                                  Professional Compensation

       17.     Prior to the commencement of these chapter 11 cases and under the terms of the

Engagement Agreement, the Debtors paid Houlihan Lokey fees of $2,065,242.71 for services

rendered, and reasonable out-of-pocket expenses related thereto of $28,712.90. In addition, in

relation to the May 2017 engagement letter, Houlihan Lokey was paid $1,000,000.00 in fees for

services rendered and $55,025.66 in out-of-pocket expenses. As more fully described in the

Engagement Agreement, in consideration of the services provided by Houlihan Lokey, the Debtors

have agreed to pay Houlihan Lokey during these chapter 11 cases:

       (a)     Monthly Fees. During the Term, in addition to the other fees provided for herein,
               upon the date of execution of this Agreement, and on every monthly anniversary of
               the Effective Date thereafter, up to the earlier of (i) the Company requests that
               Houlihan Lokey begin preparation for a Comprehensive Transaction or (ii) the
               Company formally begins pursuing a Comprehensive Transaction, the Company
               shall pay Houlihan Lokey, without required notice or invoice, a nonrefundable cash
               fee of $50,000 (“Monthly Work Fee”); provided that, the Monthly Work Fee shall
               only be payable if during the applicable preceding month Houlihan Lokey did any
               material work under this Agreement with respect to any Transaction. All of the
               Monthly Fees paid to Houlihan Lokey shall be credited against and reduce the next

                                                 8
Case 19-80064-TLS    Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                                Document     Page 9 of 61


            Transaction Fee that is not a Pharmacy Transaction Fee related to a Pharmacy
            Transaction closed on or before February 14, 2019 (both as defined below) to which
            Houlihan Lokey becomes entitled hereunder (it being understood and agreed that
            no Monthly Fee shall be credited more than once), except that, in no event, shall
            such Transaction Fee be reduced below zero (provided that any unused portion shall
            be applied to a subsequent Transaction Fee, if any) (“Monthly Fee Credit”). From
            and after the first monthly anniversary of the Effective Date following the date that
            the Company requests that Houlihan Lokey begin preparation for any
            Comprehensive Transaction, and on every monthly anniversary after such date,
            during the Term, the Company shall pay Houlihan Lokey, without required notice
            or invoice, a nonrefundable cash fee of $100,000 (each being a “Comprehensive
            Transaction Monthly Fee”); provided, however, that from and after the date that the
            Company actually formally begins pursuing a Comprehensive Transaction, such
            monthly fee shall be increased to $150,000 per month (each being a
            “Comprehensive Transaction Implementation Monthly Fee”, and each Monthly
            Work Fee, Comprehensive Transaction Monthly Fee, and Comprehensive
            Transaction Implementation Monthly Fee being a “Monthly Fee”). Each Monthly
            Fee shall be earned upon Houlihan Lokey’s receipt thereof in consideration of
            Houlihan Lokey accepting this engagement and performing services in accordance
            with the terms herein.
      (b)   Transaction Fee(s). In addition to the other fees provided for herein, upon the
            consummation of each applicable Transaction (as defined in the Engagement
            Agreement) during the term of this Agreement (or in certain circumstances
            following the expiration or termination of this Agreement as provided herein), the
            Company shall pay Houlihan Lokey (subject to the terms of Sections 6 and 7 of the
            Engagement Agreement) in accordance with the following:
                 i. Majority Transaction Fee. Upon the consummation of a Majority
                    Transaction (as defined below), the Company shall pay to Houlihan Lokey
                    a cash fee (“Majority Transaction Fee”) equal to the greater of (a)
                    $5,000,000 and (b) the sum of (x) 0.95% of AGC (as defined below) of the
                    relevant Transaction(s) that is not paid to or retained by equity holders of
                    the Company, and (y) 5.00% of any portion of AGC of the relevant
                    Transaction(s) that is paid to or retained by equity holders of the Company,
                    each subject to, and reduced by, any applicable Fee Credit(s) (as defined
                    below).

                    For purposes hereof, a “Majority Transaction” shall mean (a) any Sale
                    Transaction that, together with all other Sale Transactions involving a sale
                    of assets, equity securities and/or operations of the Company and, after
                    taking into account any strategic liquidations of a business line or a material
                    group of stores in a single transaction or a series of related transactions,
                    which have been completed or are in process at the time of the relevant Sale
                    Transaction, constitute a majority of the assets, equity securities and/or
                    operations of the Company, as determined in good faith by Houlihan Lokey
                    and the Company and/or (b) a Financing Transaction or a Sale Transaction
                    that, together with all other Sale Transactions and/or Financing

                                              9
Case 19-80064-TLS    Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01               Desc Main
                               Document     Page 10 of 61


                    Transactions, after taking into account any strategic liquidations of a
                    business line or a material group of stores in a single transaction or a series
                    of related transactions, which have been completed or are in process at the
                    time of the relevant Sale Transaction and/or Financing Transaction, results
                    in any person or group of related persons (other than Sun Capital Partners,
                    Inc. and/or any of its affiliates) in the aggregate acquiring, directly or
                    indirectly, securities entitled to a majority of the equity value of the
                    Company as of such time, securities convertible into securities entitled to a
                    majority of the equity value of the Company as of such time, and/or
                    sufficient power under normal circumstances to control the business and
                    affairs of the Company whether by ownership by control of securities or by
                    contract.

               ii. Minority Sale Transaction Fee. Upon the consummation of a Sale
                   Transaction that does not constitute a Majority Transaction or Pharmacy
                   Transaction (any such Sale Transaction, “Minority Sale Transaction”), the
                   Company shall pay Houlihan Lokey a cash fee (“Minority Sale Transaction
                   Fee”) equal to:
                      (a) If AGC of the relevant Sale Transaction is less than $30,000,000:
                          0.95% of AGC of the relevant Sale Transaction;
                       (b) If AGC of the relevant Sale Transaction is at least $30,000,000 but
                           less than $50,000,000: $750,000;
                       (c) If AGC of the relevant Sale Transaction is at least $50,000,000 but
                           less than $100,000,000: $1,000,000;
                       (d) If AGC of the relevant Sale Transaction is at least $100,000,000 but
                           less than $200,000,000: $1,800,000; or
                       (e) If AGC of the relevant Sale Transaction is at least $200,000,000 but
                           less than $300,000,000: $3,000,000,
                    in each case, subject to, and reduced by, any applicable Fee Credit(s);

                    If one or more Minority Sale Transactions are consummated prior to the
                    consummation of a Majority Transaction, then 90% of the aggregate
                    amount of Minority Sale Transactions Fees paid to Houlihan Lokey shall be
                    credited against and reduce any Majority Transaction Fee to which
                    Houlihan Lokey becomes entitled hereunder (it being understood and
                    agreed that any Minority Sale Transaction Fee may only be credited once
                    (“Minority Sale Transaction Fee Credit”).

              iii. Financing Transaction Fee. Upon the closing of a Financing Transaction
                   that does not constitute a Majority Transaction, (x) the Company shall pay
                   Houlihan Lokey a reasonable and customary fee in light of the
                   circumstances to be agreed upon in good faith by the Company and
                   Houlihan Lokey (“Financing Transaction Fee”) and (y) the Company and
                   Houlihan Lokey shall agree upon the amount (if any) of such Financing

                                              10
Case 19-80064-TLS    Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                               Document     Page 11 of 61


                    Transaction Fee which will be credited against and reduce any Majority
                    Transaction Fee to which Houlihan Lokey becomes entitled hereunder
                    thereafter (it being understood and agreed that such amount may only be
                    credited once), except that, in no event, shall such Majority Transaction Fee
                    be reduced below zero (provided that any unused portion shall be applied
                    to a subsequent Transaction Fee, if any) (“Financing Transaction Fee
                    Credit”). The Financing Transaction Fee(s) will be payable in respect of
                    any Financing Transaction whether or not arranged by Houlihan Lokey, by
                    another agent or directly by the Company (or such other issuer of the
                    Securities in such Financing Transaction) or any of its affiliates, and shall
                    be in addition to any other fees that the Company (or such other issuer of
                    the Securities in the Financing Transaction) may be required to pay to any
                    investor or other purchaser of Securities to secure its financing
                    commitment. It is understood and agreed that if the proceeds from any such
                    Financing Transaction are to be funded in more than one stage, Houlihan
                    Lokey shall be entitled to its applicable compensation hereunder upon the
                    closing date of each such stage.

              iv. Comprehensive Transaction Financing Fee. Notwithstanding Section
                  3(ii)(c) of the Engagement Agreement, upon the closing of a
                  Comprehensive Transaction Financing (as defined below), Houlihan Lokey
                  shall earn, and the Company shall thereupon pay immediately and directly
                  from the gross proceeds of such financing, as a cost of such financing, a
                  cash fee (“Comprehensive Transaction Financing Fee”) equal to the sum of
                  either (I) $500,000 in the event that such financing is provided by the
                  Company’s then existing lenders and/or Spirit Realty Capital and/or their
                  respective affiliates (“Spirit”), or (II) $1,000,000 in the event that such
                  financing is provided by other third parties.


               v. Spirit Transaction Fee. Notwithstanding the foregoing, (x) in the event that
                  the Company consummates a Spirit Transaction (as defined below) and
                  such transaction on its own does not constitute a Majority Transaction or a
                  Minority Sale Transaction, then the Company shall pay Houlihan Lokey a
                  cash fee of $500,000 (the “Spirit Transaction Fee”), subject to any
                  applicable Fee Credit(s). If a Spirit Transaction Fee is paid prior to the
                  consummation of a Majority Transaction, Minority Sale Transaction, or
                  Comprehensive Transaction, then fifty percent (50%) of the aggregate
                  amount of the Spirit Transaction Fee shall be credited against and reduce
                  the applicable Majority Transaction Fee, Minority Sale Transaction Fee, or
                  Comprehensive Transaction Fee to which Houlihan Lokey becomes entitled
                  hereunder with respect thereto (it being understood and agreed that the
                  Spirit Transaction Fee shall not be credited more than once), except that, in
                  no event, shall such Majority Transaction Fee, Minority Sale Transaction
                  Fee, or Comprehensive Transaction Fee be reduced below zero (provided
                  that any unused portion shall be applied to a subsequent Transaction Fee, if
                  any) (“Spirit Transaction Fee Credit”).

                                             11
Case 19-80064-TLS     Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                                Document     Page 12 of 61



                vi. Pharmacy Transaction Fee. Upon the closing of each Pharmacy
                    Transaction, except any Pharmacy Transaction involving the sale by the
                    Company of any pharmacy assets to the Independent Pharmacy Cooperative
                    and/or any of its members (“IPC”), the Company shall pay Houlihan Lokey
                    a cash fee (“Pharmacy Transaction Fee”) equal to:

                         (a) If AGC of the relevant Pharmacy Transaction is less than
                             $260,000,000: 1.5% of the AGC of the relevant Sale Transaction; or
                         (b) If AGC of the relevant Pharmacy Transaction is at least
                             $260,000,000: 1.5% of the AGC of the Relevant Pharmacy
                             Transactions that is less than or equal to $260,000,000, plus 5% of
                             the AGC that is in excess of $260,000,000.
                         in each case the applicable AGC shall be subject to normalized
                         working capital adjustments, and in each case, subject to, and reduced
                         by, any applicable Fee Credit(s).

                vii. Comprehensive Transaction Fee. In a Comprehensive Transaction (as
                     defined below), upon the earlier to occur of the substantial consummation
                     or confirmation of such Comprehensive Transaction, Houlihan Lokey shall
                     earn, and the Company shall promptly pay to Houlihan Lokey, a cash fee
                     (“Comprehensive Transaction Fee”) of $5,000,000. For the avoidance of
                     doubt, in the event that a Comprehensive Transaction Fee is earned and
                     paid, no Majority Transaction Fee, Minority Sale Transaction Fee, Spirit
                     Transaction Fee, Financing Transaction Fee or Pharmacy Transaction Fee
                     shall be thereafter earned or paid but all other applicable fees hereunder
                     shall remain payable as provided in this Agreement.

              Any Majority Transaction Fee, Minority Sale Transaction Fee, Financing
      Transaction Fee, Comprehensive Transaction Financing Fee, Spirit Transaction Fee,
      Pharmacy Transaction Fee, and/or Comprehensive Transaction Fee are each referred to
      herein as a “Transaction Fee” and are collectively referred to herein as “Transaction Fees”.
      Any Monthly Work Fee Credit, Minority Sale Transaction Fee Credit, Financing
      Transaction Fee Credit and/or Spirit Fee Credit is each referred to herein as a “Fee Credit”
      and are collectively referred to herein as “Fee Credits."

              For the avoidance of doubt, notwithstanding anything contained herein, (A) in no
      event shall Houlihan Lokey be entitled to more than one Majority Transaction Fee and (B)
      the total Transaction Fees payable to Houlihan Lokey hereunder (other than any fees
      calculated and payable in accordance with clause (y) of Section 3(ii)(a) of the Engagement
      Agreement, Section 3(ii)(d), and/or Section 3(ii)(f) of the Engagement Agreement which
      shall not be limited by this clause (B)) shall not exceed $8,000,000 in the aggregate. All
      payments received by Houlihan Lokey pursuant to this Agreement at any time shall become
      the property of Houlihan Lokey without restriction. No payments received by Houlihan



                                              12
Case 19-80064-TLS        Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                   Document     Page 13 of 61


         Lokey pursuant to this Agreement will be voluntarily put by the Company into a trust or
         other segregated account.


         18.    In addition to all of the other fees and expenses described in the Engagement

Agreement, and regardless of whether any Transaction is consummated, the Company shall, upon

Houlihan Lokey’s request, reimburse Houlihan Lokey for its reasonable out-of-pocket expenses

incurred from time to time in connection with its services under the Engagement Agreement.

Houlihan Lokey bills its clients for its reasonable out-of-pocket expenses including, travel-related

and certain other expenses, without regard to volume-based or similar credits or rebates Houlihan

Lokey may receive from, or fixed-fee arrangements made with, travel agents, airlines or other

vendors. Houlihan Lokey shall, in addition, be reimbursed by the Company for the fees and

expenses of Houlihan Lokey’s legal counsel incurred in connection with the negotiation and

performance of the Engagement Agreement and the matters contemplated hereby.

         19.    The Debtors believe that the compensation structure described above is

(a) comparable to compensation generally charged by investment banking firms of similar stature

to Houlihan Lokey for comparable engagements, both in and out of bankruptcy proceedings, and

(b) reflects a typical fee structure for Houlihan Lokey and other leading investment banking firms

which do not bill their clients on an hourly basis, but are generally compensated on a transactional

basis.

         20.    The hours worked, the results achieved and the ultimate benefit to the Debtors of

the work performed by Houlihan Lokey in connection with this engagement may vary and the

Debtors have taken this into account in setting the above fees.

         21.    Houlihan Lokey’s restructuring expertise, as well as its capital markets knowledge,

financing skills, knowledge and experience within the Debtors’ industry and mergers and

acquisitions capabilities, some or all of which may be required by the Debtors during the term of
                                                13
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                  Document     Page 14 of 61


Houlihan Lokey’s engagement hereunder, were important factors to the Debtors in determining

the amount of Houlihan Lokey’s fees, and the Debtors believe that the ultimate benefit to the

Debtors of Houlihan Lokey’s services hereunder cannot be measured merely by reference to the

number of hours to be expended by Houlihan Lokey’s professionals in the performance of such

services.

       22.     The Debtors propose that all compensation and expenses will be sought in

accordance with 328(a) of the Bankruptcy Code and will not be subject to the standard of review

in section 330 of the Bankruptcy Code.

      Modification Of Compliance With Requirements Regarding Time Entry Detail

       23.     Consistent with its ordinary practice and the practice of investment bankers and

financial advisors in other chapter 11 cases whose fee arrangements are typically not hours-based,

Houlihan Lokey does not ordinarily maintain contemporaneous time records (similar to those

customarily kept by attorneys and required by the General Order in the Matter of Procedures for

Complex Chapter 11 Cases (the “Uniform Complex Rules”)) or provide or conform to a schedule

of hourly rates for its professionals. Accordingly, Houlihan Lokey requests that it be excused from

such timekeeping and information requirements. In cases in other jurisdictions, Houlihan Lokey

has been exempt from such timekeeping requirements. Courts in other large chapter 11 cases,

including in the 8th Circuit, have excused flat-fee professionals from time-keeping requirements

under similar circumstances. See e.g., In re Heritage Home Group, LLC, No. 18-11736 (KG)

(Bankr. D. Del. Aug. 24, 2018) (authorizing an investment banker’s request to modify certain time

keeping requirements); In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May

9, 2017) (same); In re SandRidge Energy, Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex. Jul. 1, 2016)

(same); In re Southcross Holdings LP, No. 16-20111 (MI) (Bankr. S.D. Tex. May 6, 2016) (same);



                                                14
Case 19-80064-TLS           Doc 150      Filed 01/24/19 Entered 01/24/19 21:55:01                         Desc Main
                                        Document     Page 15 of 61


In re Peabody Energy Corp., Case No. 16-42529-399 (Bankr. E.D. Mo. May 18, 2016) (waiving

the time-keeping requirements for an investment banker). Houlihan Lokey will maintain records

in support of any actual, necessary costs and expenses incurred in connection with the rendering

of its services in this case.

                                   Houlihan Lokey’s Disinterestedness

        24.      To the best of the Debtors’ knowledge, (a) Houlihan Lokey is a “disinterested

person,” as such term is defined in section 101(14) of the Bankruptcy Code, as modified by section

1107(b) of the Bankruptcy Code, and, as required by section 327(a) and referenced by section

328(c) of the Bankruptcy Code, neither holds nor represents any interest adverse to the Debtors

and their estates and (b) except as disclosed in the Burian Declaration, has no connection to the

Debtors or to their significant creditors or certain other potential parties-in-interest (“Parties-In-

Interest”) whose names were supplied to Houlihan Lokey by the Debtors.4

        25.      Also, to the best of the Debtors’ knowledge, information and belief, and based

entirely and in reliance upon the Burian Declaration: (a) to the best of Mr. Burian’s knowledge,

information and belief, none of Houlihan Lokey’s past or current engagements would or does

appear to create an interest materially adverse to the interests of the Debtors, creditors, or equity

security holders in these cases and, as such the Debtors believe that Houlihan Lokey is disinterested

and holds no materially adverse interest as to the matters upon which they are to be retained; and

(b) to the extent Houlihan Lokey discovers any facts bearing on the matters described herein during




4
    The list of Parties-In-Interest supplied to Houlihan Lokey by the Debtors is attached as Annex 2 to the Burian
    Declaration. To the extent that Houlihan Lokey’s research of relationships with these Parties-In-Interest indicated
    that Houlihan Lokey has provided in the recent past or is currently providing services to any of these entities in
    matters unrelated to these chapter 11 cases, Houlihan Lokey has so indicated in Annex 3 to the Burian
    Declaration.


                                                         15
Case 19-80064-TLS          Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                      Document     Page 16 of 61


the period of Houlihan Lokey’s retention, they will supplement the information contained in the

Burian Declaration.

        26.      As described in more detail in the Burian Declaration, Houlihan Lokey, among

other things, searched its client databases to determine whether it represents, or has represented,

certain of the Debtors’ creditors or other Parties-In-Interest in these proceedings, and/or matters

wholly unrelated to those proceedings. Due to the size of Houlihan Lokey and the number of

creditors and other parties in interest involved in these cases, however, Houlihan Lokey may have

represented certain of the Debtors’ creditors or other Parties-In-Interest in matters wholly unrelated

to the chapter 11 cases. Except as may be described in the Burian Declaration, Houlihan Lokey

does not, to its knowledge, represent any party with an interest materially adverse to the Debtors

or their estates.

        27.      Also, in accordance with section 504 of the Bankruptcy Code, Houlihan Lokey has

informed the Debtors that there is no agreement or understanding between Houlihan Lokey and

any other entity, other than an employee of Houlihan Lokey, for the sharing of compensation

received or to be received for services rendered in connection with these chapter 11 cases

                                 Indemnification of Houlihan Lokey

        28.      Pursuant to the Engagement Agreement, the Debtors have agreed (a) to indemnify

and hold harmless Houlihan Lokey and its affiliates and their respective past, present, and future

directors,    officers,   partners,   members,   employees,    agents,   representatives,    advisors,

subcontractors, and controlling persons (collectively, the “Indemnified Parties”) to the fullest

extent lawful, from and against any and all losses, claims, damages, or liabilities (or actions in

respect thereof), joint or several, arising out of or related to Houlihan Lokey’s engagement under,

or any matter referred to in, the Engagement Agreement and (b) to reimburse each Indemnified

Party for all expenses (including, without limitation, the fees and expenses of counsel) as they are
                                                 16
Case 19-80064-TLS         Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01             Desc Main
                                    Document     Page 17 of 61


incurred in connection with investigating, preparing, pursuing, defending, settling, compromising

or otherwise becoming involved in any action, suit, dispute, inquiry, investigation, or proceeding,

pending or threatened, brought by or against any person or entity (including, without limitation,

any shareholder or derivative action), arising out of or related to such engagement or matter.

       29.     However, notwithstanding anything to the contrary in the Engagement Agreement

or any agreements incorporated by reference in the Engagement Agreement, the Debtors further

agree to the following:

               a.     Subject to the provisions of subparagraphs (b) and (c) below, the Debtors
                      are authorized to indemnify, and shall indemnify, Houlihan Lokey and the
                      other Indemnified Parties for any claims arising out of or related to
                      Houlihan Lokey’s engagement under, or any matter referred to in, the
                      Engagement Agreement and/or the services to be provided by Houlihan
                      Lokey as specified in this Application, but not for any claim arising from,
                      related to, or in connection with Houlihan Lokey’s post-petition
                      performance of any other services other than those in connection with the
                      engagement, unless such post-petition services and indemnification therefor
                      are approved by this Court;

               b.     the Debtors shall have no obligation to indemnify Houlihan Lokey for any
                      claim or expense that is either (i) judicially determined (the determination
                      having become final) to have resulted primarily from Houlihan Lokey’s
                      actual fraud, gross negligence, bad faith, breach of fiduciary duty (if any),
                      self dealing, or willful misconduct, or (ii) settled prior to a judicial
                      determination as to Houlihan Lokey’s actual fraud, gross negligence, bad
                      faith, breach of fiduciary duty (if any), self dealing, or willful misconduct,
                      but determined by this Court, after notice and a hearing pursuant to
                      subparagraph (c) infra, to be a claim or expense for which Houlihan Lokey
                      is not entitled to receive indemnity under the terms of this Application; and

               c.     if, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                      in these cases (that order having become a final order no longer subject to
                      appeal), and (ii) the entry of an order closing these chapter 11 cases,
                      Houlihan Lokey believes that it is entitled to the payment of any amounts
                      by the Debtors on account of the Debtors’ indemnification, reimbursement,
                      and contribution obligations under the Engagement Agreement or this
                      application, including, without limitation, the advancement of defense
                      costs, Houlihan Lokey must file an application in this Court, and the
                      Debtors may not pay any such amounts to Houlihan Lokey before the entry
                      of an order by this Court approving the payment. This subparagraph (c) is
                      intended only to specify the period of time under which the Court shall have

                                                17
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01               Desc Main
                                  Document     Page 18 of 61


                       jurisdiction over any request for fees and expenses by Houlihan Lokey for
                       indemnification, and not as a provision limiting the duration of the Debtors’
                       obligation to indemnify or provide contribution or reimbursement to
                       Houlihan Lokey.

       30.     The Debtors and Houlihan Lokey believe that these provisions of the Engagement

Agreement, are customary and reasonable for financial advisory and investment banking

engagements, both in- and out-of-court, and reflect the qualifications and limitations on

indemnification provisions that are customary in this district and other jurisdictions. Similar

indemnification arrangements have been approved and implemented in other large chapter 11

cases by courts in this District and other jurisdictions. See, e.g., In re Gordmans Stores, Inc., No.

17-80304 (TLS) (Bankr. D. Neb. Mar., 13, 2017) (approving similar indeminifcation agreements);

In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (same); In re

Arch Coal, Inc., No. 16-40120 (Bankr. E.D. Mo. Mar. 23, 2016) (same); In re Noranda Aluminum,

Inc., No. 16-10083 (Bankr. E.D. Mo. Mar. 18, 2016) (same); In re Southcross Holdings, LP, No.

16-20111 (Bankr. S.D. Tex. May 6, 2016) (same).

                                   No Duplication of Services

       31.     The Debtors believe that the services provided by Houlihan Lokey will not

duplicate the services that other professionals will be providing to the Debtors in these chapter 11

cases. The Debtors will coordinate with Houlihan Lokey and the Debtors’ other professionals to

minimize unnecessary duplication of efforts among the Debtors’ professionals.

                   Retention Pursuant To Bankruptcy Code Section 328(a)

       32.     The Debtors are seeking to retain Houlihan Lokey pursuant to section 328(a) of the

Bankruptcy Code. Section 328(a) provides, in relevant part, that a debtor “with the court’s

approval, may employ or authorize the employment of a professional person under section 327, on

any reasonable terms and conditions of employment, including on a retainer, on an hourly basis,


                                                 18
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                                  Document     Page 19 of 61


on a fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a). Thus, section

328(a) of the Bankruptcy Code permits this Court to approve the terms of Houlihan Lokey’s

engagement as set forth in the Engagement Agreement.

       33.     The Debtors submit that the fee structure, expense reimbursements, and

indemnification provisions are reasonable terms and conditions of employment under Bankruptcy

Code section 328(a) in light of the following: (a) the nature and scope of services to be provided

by Houlihan Lokey; (b) industry practice with respect to the fee structures and indemnification

provisions typically utilized by leading investment banks and investment bankers that do not bill

their clients on an hourly basis; (c) market rates charged for comparable services both in and out

of the chapter 11 context; (d) Houlihan Lokey’s substantial experience with respect to financial

restructuring and investment banking; and (e) the extensive nature and scope of work already

performed by Houlihan Lokey prior to the Petition Date.

       34.     The terms of the Engagement Agreement were negotiated in good faith and at

arm’s-length between the Debtors and Houlihan Lokey and reflect the Debtors’ evaluation of the

extensive work that has been and will be performed by Houlihan Lokey and its financial advisory

expertise. The Debtors acknowledge and agree that the fee structure was agreed upon by the

parties in anticipation of a substantial professional commitment of time and effort by Houlihan

Lokey and its professional staff under the Engagement Agreement, and in light of the fact that

such commitment may foreclose other opportunities for Houlihan Lokey and its professional staff

and that the actual time and commitment required of Houlihan Lokey and its professional staff to

perform the services under the Engagement Agreement may vary substantially from week to week

or month to month, creating “peak load” issues for the firm.




                                                19
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01               Desc Main
                                  Document     Page 20 of 61


       35.     Furthermore, the fee structure is consistent with and typical of compensation

arrangements entered into by Houlihan Lokey and other comparable firms in connection with the

rendering of similar services under similar circumstances. Houlihan Lokey’s dedicated Financial

Restructuring retail industry group, strategic and financial expertise as well as its capital markets

knowledge, financing skills, restructuring capabilities, and mergers and acquisitions expertise,

some or all of which may be required by the Debtors during the term of Houlihan Lokey’s

engagement, were all important factors in determining the fee structure. The Debtors believe that

the ultimate benefit of Houlihan Lokey’s services cannot be measured by reference to the number

of hours to be expended by Houlihan Lokey’s professionals in the performance of such services.

Accordingly, the Debtors submit that the fee structure is both fair and reasonable under the

standards set forth in Bankruptcy Code section 328(a).

       36.     The Debtors propose that, notwithstanding Houlihan Lokey’s retention under

section 328(a), the United States Trustee will retain the right to object to the compensation to be

paid to Houlihan Lokey pursuant to the Engagement Agreement based on the reasonableness

standard provided for in Bankruptcy Code section 330, provided that reasonableness for this

purpose shall include, among other things, an evaluation by comparing the fees payable in this

case to the fees paid to other investment banking firms for comparable services in other chapter 11

cases and outside of chapter 11 cases, and shall not be evaluated primarily on the basis of time

committed or the length of these cases.

       37.     As set forth above, notwithstanding approval of the Engagement Agreement under

Bankruptcy Code section 328(a), Houlihan Lokey intends to apply for compensation for

professional services rendered and reimbursement of expenses incurred in connection with these

cases, subject to the Court’s approval and in compliance with applicable provisions of the



                                                 20
Case 19-80064-TLS       Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01              Desc Main
                                  Document     Page 21 of 61


Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and any other applicable

procedures and orders of the Court and consistent with the fee structure set forth in the Engagement

Agreement.

     Retention Pursuant toBankruptcy Code Section 327(a) and Bankruptcy Rule 2014

        38.    Section 327(a) of the Bankruptcy Code provides that a debtor, subject to court

approval:

               May employ one or more attorneys, accountants, appraisers,
               auctioneers, or other professional persons, that do not hold or
               represent an interest adverse to the estate, and that are disinterested
               persons, to represent or assist the [debtor] in carrying out the
               [debtor]’s duties under this title.

        39.    Bankruptcy Rule 2014 requires that an application for retention include:

               [S]pecific facts showing the necessity for the employment, the name
               of the [firm] to be employed, the reasons for the selection, the
               professional services to be rendered, any proposed arrangement for
               compensation, and, to the best of the applicant’s knowledge, all of
               the [firm’s] connections with the debtor, creditors, any other party
               in interest, their respective attorneys and accountants, the United
               States trustee, or any person employed in the office of the United
               States trustee.

        40.    For the reasons stated previously, the Debtors submit that Houlihan Lokey’s

employment is necessary and in the best interests of the Debtors and their estates. Additionally,

as described in the Burian Declaration, Houlihan Lokey is disinterested. Accordingly, the Debtors

submit that Court approval of Houlihan Lokey as the financial advisor and investment banker in

these chapter 11 cases pursuant to section 327(a) of the Bankruptcy Code and Bankruptcy Rule

2014.

                             Nunc Pro Tunc Relief is Appropriate

        41.    Pursuant to the Debtors’ request, Houlihan Lokey has acted as the Debtors’

financial advisor and investment banker since the Petition Date. Moreover, Houlihan Lokey


                                                 21
Case 19-80064-TLS        Doc 150     Filed 01/24/19 Entered 01/24/19 21:55:01           Desc Main
                                    Document     Page 22 of 61


performed prepetition services with assurances that the Debtors would seek approval of its

employment and retention effective nunc pro tunc to the Petition Date so that Houlihan Lokey may

be compensated for its pre-application financial advisory and investment banking services. The

Debtors believe that no party in interest will be prejudiced by granting Houlihan Lokey’s nunc pro

tunc employment, because Houlihan Lokey has provided, and continues to provide, valuable

services to the Debtors’ estates.

       42.     Courts in this district and other jurisdications have routinely approved nunc pro

tunc employment similar to that requested herein. See, e.g., In re Gordmans Stores, Inc., No. 17-

80304 (TLS) (Bankr. D. Neb. Mar., 13, 2017) (approving retention of Duff & Phelps Securities,

LLC, as financial advisor and investment banker nunc pro tunc to the petition date); see also In re

Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (approving retention

of Guggeneim Partners, as financial advisor and investment banker nunc pro tunc to the petition

date); In re Arch Coal, Inc., No. 16-40120 (Bankr. E.D. Mo. Feb. 24, 2016) (approving retention

of FTI Consulting, Inc., as financial advisor nunc pro tunc to the petition date); In re Noranda

Aluminum, Inc., No. 16-10083 (Bankr. E.D. Mo. Feb. 8, 2016) (approving retention of Prime

Clerk, LLC, as notice and claims agent nunc pro tunc to the petition date); In re Appleseed’s

Intermediate Holdings, LLC, No. 11-10160 (KG) (Bankr. D. Del. Feb. 18, 2011) (approving

retention of Alvarez & Marsal North America, LLC as restructuring consultant nunc pro tunc to

the Petition Date).

       43.     Based on the foregoing, the Debtors submit that the requirements of the Bankruptcy

Code and the Bankruptcy Rules have been satisfied. Accordingly, the Debtors respectfully request

entry of an order pursuant to section 327(a) of the Bankruptcy Code and Bankruptcy Rule 2014




                                                22
Case 19-80064-TLS        Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01               Desc Main
                                   Document     Page 23 of 61


approving the Debtors’ application to retain and employ Houlihan Lokey to act as the Financial

Advisor and investment banker, effective nunc pro tunc to the Petition Date.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       44.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                               Notice

       45.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

the Committee; (c) the agents under the Debtors’ prepetition asset based facility; (d) the agents

under the proposed DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility;

(f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h)

the office of the attorneys general for the states in which the Debtors operate; (i) the United States

Attorney’s Office for the District of Nebraska; and (j) any party that has requested notice pursuant

to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                         No Prior Request

       46.     No prior request for the relief sought in this Application has been made to this or

any other court.




                                                 23
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 24 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 25 of 61


                                      Exhibit A

                               Engagement Agreement
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 26 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 27 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 28 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 29 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 30 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 31 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 32 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 33 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 34 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 35 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 36 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 37 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 38 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 39 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 40 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 41 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 42 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 43 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 44 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 45 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 46 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 47 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 48 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 49 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 50 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 51 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 52 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 53 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 54 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 55 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 56 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 57 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 58 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 59 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 60 of 61
Case 19-80064-TLS   Doc 150    Filed 01/24/19 Entered 01/24/19 21:55:01   Desc Main
                              Document     Page 61 of 61
